Wagner, Judge,
delivered the opinion of the court.
This is the most confused, bungling and unintelligible record that we have ever seen. Nothing is inserted in its proper place, and it is impossible to tell what was really excepted to in the court below. It seems that there were two trials in this case, and an attempt is made to incorporate the proceedings in both trials, but there is really nothing saved in either, even if such a course were permissible, warranting a review here.
In the first trial the bill of exceptions simply inserts the evidence, but does not include the instructions. On that trial, the jury disagreed. In the last trial, where judgment was obtained, and which was the one appealed from, the record simply shows *232the impanneling of tbe jury, the verdict and judgment, and nothing more. It is hardly necessary to observe .that there is nothing here for this court to decide. If parties desire to have their cases reviewed, they must pay some attention to saving their points, and making up the record.
Let the judgment be affirmed.
The other judges concur.